Citation Nr: 0518952	
Decision Date: 07/13/05    Archive Date: 07/20/05	

DOCKET NO.  04-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently manifested by panic attacks, 
irritability, chronic sleep impairment, impaired recent 
memory, anxiety, and Global Assessment of Function scores 
ranging from 45 to 55.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
greater, for post-traumatic stress disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), redefined the VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet App 13 (2002).

In Pelegrini v. Principi, 18 Vet App 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Here, the veteran first raised his claim of entitlement to a 
higher initial rating for post-traumatic stress disorder by 
his May 2003 notice of disagreement, which was clearly after 
the September 2002 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

In this case, the veteran was, in fact, provided notice in 
correspondence of July 2002, two months prior to the initial 
AOJ decision in September 2002 which granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder.  The veteran was provided additional notice 
in November 2003 advising him of the evidence needed to 
establish an increased rating for his service-connected post-
traumatic stress disorder.  Through this correspondence, the 
veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claim, of who was responsible for securing the evidence, and 
of the need to advise VA of or submit any information or 
evidence which was relevant to his claim.  As noted above, 
the veteran was provided with a Statement of the Case in 
December 2003, as well as Supplemental Statements of the Case 
in February and April 2004, which apprised him of pertinent 
regulations and actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, DC.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA treatment records, as well as VA and 
private examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issue currently on appeal, and "it is difficult to discern 
what additional guidance the VA could have provided to the 
veteran regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet App 384 
(1993); Sutton v. Brown, 9 Vet App 553 (1996).  Accordingly, 
the Board concludes that it should proceed, as specific 
notice as to which party could or should obtain which 
evidence has, in effect, been provided, and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet App 183 (2002); Charles v. Principi, 16 Vet 
App 370 (2002).  The claimant has had sufficient notice of 
the type of information needed to support his claim, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issue on appeal.



Factual Background

Received in June 2002 was correspondence from the veteran's 
wife dated in August 1982.  In that correspondence, the 
veteran's wife indicated that, in her opinion, the veteran 
was suffering from delayed stress syndrome resulting from his 
service in Vietnam.  According to the veteran's wife, since 
his discharge from the Marine Corps, the veteran had been 
beset with a myriad of problems, including a broken marriage, 
difficulty in finding employment, and an inability to hold a 
job, as well as trouble in establishing interpersonal 
relationships.

Received in June 2002 were VA outpatient treatment records 
covering the period from September 1997 to May 2002, showing 
treatment during that time for various psychiatric problems.  
In an entry of May 1998, it was noted that, when first seen, 
the veteran was depressed, anxious, and ashamed of himself 
for having struck his wife.  Mental status examination 
revealed no evidence of any organic impairment.  Insight and 
judgment were described as fair, and the veteran was not 
considered to be a danger to himself or others.  The 
pertinent diagnoses were major depression; anxiety, not 
otherwise specified; and alcohol abuse.

In an entry of August 2001, it was noted that the veteran's 
back pain was decreased.  Additionally noted was that the 
veteran's mood was "not too good," given that he had lost his 
job in June of 2000 due to a "work injury."  On mental status 
examination, the veteran was alert and well oriented with no 
evidence of acute distress.  When questioned, the veteran 
reported an episode of anxious mood, though he was doing well 
on his medication.  The pertinent diagnoses were anxiety 
disorder, in partial remission; and status post back trauma 
with physical disability.

In an entry of November 2001, it was noted that the veteran 
continued to feel depressed as a result of being out of work 
for the past 18 months due to a "work related injury."

During the course of VA outpatient treatment in January 2002, 
the veteran complained of depression.  According to the 
veteran's wife, he was "just mad."  The veteran stated that 
he was unable to sleep well, and felt as if he had not been 
given a "fair shake."

On further examination, it was noted that the veteran retired 
from a job as a maintenance worker for a school district as 
the result of a back injury in July 2000.  According to the 
veteran, he was "rolling fences" when he was injured.  
Presently, the veteran was in the process of applying for a 
disability-related retirement.  When questioned, the veteran 
complained of low back and leg pain.  He additionally 
described initial insomnia of one to two hours, along with 
several middle awakenings due to pain, nocturia, and thoughts 
of unemployment and disability.  The veteran admitted to a 
history of social isolation, as well as extreme affective 
lability/irritability, and frequent fighting, both at home 
and at work.  According to the veteran, all of these problems 
had become more pronounced since his accident and pain 
syndrome.  When further questioned, the veteran stated that 
he experienced crying spells perhaps twice a week, in 
conjunction with episodic suicidal ideation, though without 
plan or intent, or sustained depressive episodes.

On mental status examination, the veteran's speech was rapid 
and pressured.  His affect was labile and irritable, and his 
mood dysphoric.  Noted at the time of examination was that 
the veteran's thought content was remarkable for 
preoccupation with "the wrongs done to him by the system."  
His thought processes were accelerated, and both attention 
and concentration were fair.  In the opinion of the examiner, 
the veteran's insight and judgment were also fair.  The 
clinical impression was post-traumatic stress disorder; 
alcohol abuse; chronic pain syndrome; lumbar radiculopathy, 
by history; and inadequate pain management.

In an entry of March 2002, it was noted that the veteran's 
mood had been depressed secondary to unemployment and 
frustration in dealing with "the system."  The veteran 
expressed an interest in applying for compensation, stating 
that he felt that his mental anguish was a result of his 
combat experiences.

In an entry of May 2002, it was noted that the veteran's 
overall mood had been depressed secondary to being turned 
down for disability at work.

In correspondence of July 2002, the veteran indicated that he 
was receiving treatment only at the VA Medical Center, and 
did not have any private doctors.

On VA psychiatric examination in August 2002, it was noted 
that the veteran's claims folder was available and had been 
reviewed.  When questioned, the veteran stated that he been 
hospitalized psychiatrically in the early 1970's following a 
suicide attempt, though it was unclear from the veteran's 
account whether he was hospitalized for the suicide attempt, 
or for some other problem.  According to the veteran, he was 
again hospitalized at a private medical facility seven years 
ago following a fight with a neighbor.  The veteran began 
regular outpatient psychiatric treatment at the local VA 
medical center in 1997 following a physical fight with his 
second wife.

When questioned regarding his medical history, the veteran 
reported having had herniated discs in his neck three years 
ago, and suffering a back injury two years earlier while 
working as a school custodian.  According to the veteran, 
this injury forced him to leave his job.

When questioned regarding his psychiatric symptomatology, the 
veteran reported extreme irritability, physically violent 
behavior, drug and alcohol abuse, sleep disturbance, 
flashbacks, significant survival guilt, depression, emotional 
distancing, and suicidal ideation.  According to the veteran, 
these symptoms went untreated for many years, during which he 
experienced frequent altercations with others, as well as 
chronic anger and increased arousal.  He described panic 
attacks, recently controlled with medication.  Further noted 
was some improvement in sleep patterns since having received 
medication.

When questioned regarding his pre-military history, the 
veteran stated that he dropped out of high school after two 
years.  Regarding his military history, the veteran reported 
having been court-martialed twice, once for firing at a 
fellow soldier and once for actions involving "burning down a 
village" which displayed NVA flags.

Following his discharge from service, the veteran worked at a 
state job for one or two years, and then married.  The 
veteran reported heavy abuse of multiple substances for many 
years, though with no addiction.  According to the veteran, 
he never received treatment for his substance abuse.  When 
questioned, the veteran stated that he and his first wife had 
a violent relationship which ended after five years.  
Reportedly, the veteran worked for several years as a school 
custodian in Colorado, and then moved to New York, where he 
took a job as a custodian with the Hicksville School 
District.  The veteran described his occupational functioning 
as good, noting that, in his employment, he was "left alone" 
much of the time.  However, by his own admission, he was 
involved in frequent altercations with his neighbors and his 
wife.  According to the veteran, on one of those occasions, 
his house was surrounded by a SWAT team when he reportedly 
showed a neighbor's daughter a machete he kept in his house.

On mental status examination, the veteran was casually and 
neatly dressed and appropriately groomed.  He was alert and 
well oriented, but spent several minutes at the beginning of 
the interview arranging his belongings before looking at the 
examiner.  At the time of examination, the veteran's speech 
was spontaneous, relevant, clipped and coherent.  His mood 
was highly irritable, belligerent and dysphoric, and his 
affect constricted but angry.  Noted at the time of 
examination was that the veteran's thinking was logical and 
goal-oriented without evidence of any formal thought 
disorder.  The veteran denied hallucinations and delusions, 
though there was evidence of paranoid tendencies and 
preoccupation with government corruption.  Long and short-
term recall were grossly intact, and both attention and 
concentration were adequate.  When questioned, the veteran 
admitted to relatively frequent suicidal ideation, though 
with no intent or plan since the 1970's.  The veteran denied 
current homicidal ideation, intent, or plan.  At the time of 
examination, judgment and insight were present.

In the opinion of the examiner, the veteran met the DSM-IV 
criteria for post-traumatic stress disorder.  He described 
credible stressors which he reexperienced in flashbacks, 
intrusive memories, and nightmares.  In addition, the veteran 
reported increased arousal and avoidance.  The veteran's raw 
score of 136 on the Mississippi Scale for Combat Related 
Post-Traumatic Stress Disorder was consistent with 
significant symptomatology.  The pertinent diagnosis was 
chronic post-traumatic stress disorder, with a Global 
Assessment of Functioning score of 45, reflecting serious 
impairment of social and occupational functioning.

In a rating decision of September 2002, the RO granted 
service connection (and a 30 percent evaluation) for post-
traumatic stress disorder.

VA records covering the period from June 2002 to September 
2003 show treatment during that time for various psychiatric 
problems.

In correspondence of September 2003, the veteran stated that 
he was entitled to a finding of 100 percent disability due to 
post-traumatic stress disorder.

VA outpatient treatment records covering the period from 
September 2002 to December 2003 show continued treatment for 
the veteran's various psychiatric problems.

At the time of a private psychological evaluation in December 
2003, it was noted that the veteran had been referred for 
psychological evaluation in connection with his application 
for long-term disability benefits and New York State 
retirement benefits.  Reportedly, the veteran had sustained a 
back injury while on the job as a school custodian in July 
2000.  Apparently, he been denied compensation and refused a 
disability retirement.  Noted at the time of examination was 
that the veteran had been employed by the State of New York 
as a custodian for over 30 years.  Currently, the veteran was 
receiving treatment from the VA for service-related post-
traumatic stress disorder.

Also noted at the time of examination was that, as a result 
of the veteran's back injury and subsequent denial of 
benefits, he had become "bitter and depressed."  Reportedly, 
this bitterness exacerbated his psychiatric condition, and 
created many family and social difficulties.  According to 
the examining psychologist, the veteran was "extremely 
bitter," and felt as if he had been "abused by everyone, the 
Government, the Army, the Union, the school system, and his 
school district."  Reportedly, the veteran's bitterness "had 
no boundaries," and had resulted in an altercation with his 
neighbors.  This altercation resulted in a charge of menacing 
following an incident over a boundary dispute.  Reportedly, 
the veteran had threatened one of his neighbors with a rifle.  
This charge was ultimately concluded with an Adjournment in 
Contemplation of Dismissal.  While criminal charges were 
dismissed, the veteran and his wife had been forced to move 
to another home due to the discomfort in his old 
neighborhood, and his suspicions regarding others' 
intentions.  These suspicions and fears continued, with the 
result that the veteran was currently no longer able to 
interact in any occupational or social environment.

On examination, it was noted that the veteran reported for 
his first appointment on time, accompanied by his wife, and 
"in a remarkable fashion."  More specifically, the veteran 
appeared angry, suspicious, and distrustful of the examining 
psychologist.  When greeted by the examiner, the veteran was 
quite anxious and upset when informed that he would have to 
undergo evaluation without his wife.  Additionally noted was 
that the veteran was quite resistant, and, as a result, 
terminated the initial visit (in November 2003) prematurely, 
requiring an additional long trip in order to complete the 
evaluation.

On mental status examination, the veteran was alert and well 
oriented.  His thoughts and verbalizations were logical, 
coherent and relevant.  According to the examiner, the 
veteran's verbalizations, while spontaneous, were "marked 
with sarcasm or anger."  His memory for recent and remote 
events was unimpaired, and there did not appear to be any 
overt cognitive difficulties.  The veteran's mood was 
depressed and angry, and his affect was consistent with his 
verbalizations.  When questioned, the veteran denied any 
present suicidal ideation, though he did admit to a suicide 
attempt in the past.  On examination, the veteran presented 
no overt symptoms of a thought disorder.  Nor were any 
systematized delusions or hallucinations elicited.  The 
veteran was, however, extremely suspicious and guarded, with 
verbalizations which took on a distinctly paranoid flavor.

On further questioning, the veteran complained of 
"flashbacks" three or four times per week.  However, he was 
unable to describe the nature of these flashbacks.  The 
veteran additionally complained of anxiety, stating that it 
was "a scary disease," with panic occurring three to four 
times a week in conjunction with agoraphobia.  When further 
questioned, the veteran stated that the symptoms of anxiety 
had begun "shortly after he left work."

In the opinion of the examiner, the veteran presented as 
quite disturbed.  His Psychiatric Symptomatology score was 
three standard deviations above the mean, which could be 
regarded as a serious maladjustment.  The results of the 
veteran's MMPI-II suggested a serious level of pathology, 
characterized by a cry for help and an understanding of the 
serious nature of his difficulties.  Psychologically, the 
veteran was unable to interact with others due to his 
pathology, and could not be relied upon in any occupational 
or social setting.  His frankly paranoid thinking prevented 
him from any semblance of normal interpersonal functioning.

In summary, the veteran presented as an angry, depressed, 
suspicious, and noncooperative individual who, in July of 
2000, had to leave his job working for a school district as a 
maintenance worker due to a back injury.  According to the 
examiner, this injury and his inability to support himself 
and his wife exacerbated his pre-existing psychiatric 
condition.  The veteran became extremely depressed and quite 
paranoid, with paranoia growing to extremes, and resulting in 
criminal and dangerous behavior.  The veteran's difficulties, 
which included severe sustaining pain, impaired 
concentration, depression, and severe behavioral difficulties 
precluded his efficient functioning in any capacity.  The 
pertinent diagnoses were major depressive disorder; post-
traumatic stress disorder; paranoid personality disorder; and 
low back injury.  At the time of examination, the veteran's 
Global Assessment of Functioning score was 40.

In a VA Form 9 executed by the veteran's wife and signed by 
the veteran in February 2004, the veteran's wife stated that, 
in her opinion, the veteran should be evaluated as 70 percent 
disabled due to service-connected post-traumatic stress 
disorder.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  In the 
present case, in a rating decision of September 2002, the RO 
granted service connection (and a 30 percent evaluation) for 
post-traumatic stress disorder, effective from June 28, 2002, 
the date of receipt of the veteran's claim.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

In the present case, during the period from September 1997 to 
May 2002, the veteran received treatment not only for post-
traumatic stress disorder, but also for other, nonservice-
connected psychiatric disabilities, including major 
depression and an anxiety disorder.  Significantly, during 
the course of outpatient treatment in November 2001, the 
veteran complained of depression as a result of having been 
out of work for the past 18 months due to a "work related 
injury."  The veteran reiterated this feeling on two 
subsequent occasions, in January and March 2002.  Global 
Assessment of Functioning scores was 50 in March 2002.  At 
that time he was reportedly doing well, with decreased 
irritability, and appropriate affect.  He did report an 
anxious and depressed mood.  During the course of treatment 
in May 2002, the veteran stated that his overall mood was 
depressed "secondary to being turned down for disability at 
work."  

On VA psychiatric examination in August 2002, the veteran was 
alert and well-oriented, and both neatly and appropriately 
dressed.  His speech, while clipped, was spontaneous, 
relevant, and coherent.  While at the time of examination, 
the veteran's mood was irritable, belligerent and dysphoric, 
with a constricted but angry affect, his thinking was logical 
and goal-oriented, with no evidence of any formal thought 
disorder.  Long and short-term recall were grossly intact, 
and both attention and concentration were adequate.  At the 
time of examination, judgment and insight were described as 
"present."  In the opinion of the examiner, the veteran's 
Global Assessment of Functioning score of 45 reflected 
symptomatology characteristic of serious impairment of social 
and occupational functioning.

Outpatient treatment records from June through December 2003 
noted the veteran with normal grooming and hygiene, 
distractible attention, abnormal recent memory, and normal 
concentration, remote memory and thought processes.  He 
continuously denied suicidal ideation, intent, or plan, as 
well as homicidal or violent ideation, intent, or plan.  He 
also denied hallucinations.  His judgment, insight, and 
impulse control during this time was reported as fair.  
Treatment notes from September and December 2003 noted the 
veteran was generally stable, with anxiety controlled by 
medication, with only occasional morning anxiety attacks.  
Global Assessment of Functioning scores ranged from 55 in 
July 2002, to 52 in September 2003, to 45 in December 2003.  

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].  A Global Assessment of 
Functioning score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g, depressed man avoids 
friends, neglects family, and is unable to work).  A score of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  A 
Global Assessment of Functioning score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), it does 
not assign disability percentages based solely on Global 
Assessment of Functioning scores.  See 38 C.F.R. § 4.130 
(2003).  Thus, Global Assessment of Functioning scores 
between 40 and 55 do not automatically equate to any 
particular percentage in the Rating Schedule; rather, they 
are but one factor to be considered in conjunction with all 
of the other evidence.

The Board observes that, during the course of a private 
psychological evaluation in November and December 2003, it 
was noted that, as a result of the veteran's on-the-job back 
injury and subsequent denial of benefits, he had become 
"bitter and depressed," feeling that he had been abused by 
everyone, which is to say, the Government, the Army, the 
Union, the school system and his school district.  
Reportedly, the veteran's bitterness knew no bounds, and had 
resulted in an altercation with his neighbors.

On mental status examination, the veteran was described as 
alert and well-oriented, with thoughts and verbalizations 
which were logical, coherent, and relevant.  His memory for 
recent and remote events was unimpaired, and there did not 
appear to be any overt cognitive difficulties.  While the 
veteran's mood was depressed and angry, there was no evidence 
of any thought disorder, and no systematized delusions or 
hallucinations.  Noted at the time of examination was that 
the veteran suffered from severe sustained back pain which 
limited his independence, travel and ability to perform any 
work, and that regular attendance in the workplace was not 
possible due to the pain which he experienced, which impaired 
his concentration, attention, and speed in completing even 
the simplest of tasks.  Significantly, the diagnoses noted 
included not only post-traumatic stress disorder, but also 
major depressive disorder (the veteran's primary Axis I 
diagnosis); paranoid personality disorder, and low back 
injury.  

The examiner noted that the veteran's frankly paranoid 
thinking prevents him from any semblance of normal 
interpersonal functioning.  The examiner further noted that 
following the veteran's work-related back injury, the veteran 
became extremely depressed and quite paranoid.  He further 
stated that the veteran's paranoia grew to extremes and 
resulted in criminal and dangerous behavior forcing him to 
move from his home to a rural town.  The examiner concluded 
that the veteran's severe sustaining pain, impaired 
concentration, depression and severe behavioral difficulties 
preclude efficient functioning in any capacity.

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect for the veteran's post-
traumatic stress disorder contemplates the presence of 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and/or mild memory loss 
(such as forgetting names, directions or recent events).  

A 50 percent evaluation requires demonstrated evidence of 
occupational and social impairment characterized by reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 70 percent rating for post-traumatic stress disorder is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411. 

Upon consideration of the evidence, and resolving all doubt 
in favor of the veteran, the Board finds that the veteran's 
post-traumatic stress disorder symptomatology warrants a 50 
percent evaluation, but no higher.  In this regard, the VA 
examination noted complaints of panic attacks, and the 
private medical report noted the veteran indicating such 
occurred 3 to 4 times per week.  Although the outpatient 
treatment reports show improving anxiety, in September 2003 
he still reported occasional morning anxiety attacks.  While, 
in and of itself, the reported panic attacks are not 
sufficient to warrant a higher rating, the evidence reveals 
that the veteran's post-traumatic stress disorder 
symptomatology more nearly approximates that required for the 
50 percent rating.  38 C.F.R. § 4.7.  The totality of the 
evidence and the symptomatology attributed to post-traumatic 
stress disorder, including Global Assessment of Functioning 
scores of 45 on the August 2002 VA examination and on the 
December 2003 VA outpatient treatment report, on which the 
sole diagnosis was post-traumatic stress disorder, support 
such a conclusion.  

The Board finds, however, than an evaluation in excess of 50 
percent is not warranted.  None of the medical evidence 
reveals impaired judgment or thinking.  Some impairment of 
short term memory was noted in VA outpatient treatment 
records, but his remote memory was intact.  Anxiety and some 
depression were noted in VA treatment and examination 
reports, but such has not been reported as near continuous.  
In fact, the outpatient treatment reports reveal his anxiety 
as stable, or at most, moderate in nature.  Further, speech 
has not been shown to be illogical, obscure or irrelevant.  
His hygiene and grooming have been normal throughout 
outpatient reports. 

Although the veteran has reported irritability with violence 
in the past, the veteran has been continuously shown without 
violent intent repeatedly on outpatient treatment dating from 
March 2002 through December 2003.  At no time was his impulse 
control shown to be less than fair in those records.  While 
the veteran was involved in a confrontation with neighbors, 
resulting in the police being called and a stand-off, no 
actual physical assault took place.  Moreover, the outpatient 
treatment report the day following the event noted the 
veteran had no homicidal or violent ideation, plan or intent.  
The VA examination report the following month likewise 
revealed the veteran denying any recent physical violence. 

The Board acknowledges the findings on the private medical 
report from December 2003, and the Global Assessment of 
Functioning score of 40.  However, the symptomatology and 
functional impairments noted on that examination were 
attributed to other difficulties associated with his on-the-
job back injury and subsequent loss of employment.  
Specifically, the veteran's depression and paranoia were 
attributed to his loss of his job due to his work related 
back injury, and were diagnosed as major depressive disorder 
and paranoid personality disorder.  See 38 C.F.R. § 4.14 
(2004) (the use of manifestations not resulting from service-
connected disability in the evaluation of a disorder is to be 
avoided).  

Based on the aforementioned VA psychiatric and private 
psychological examinations, there is no evidence that the 
veteran currently suffers from symptomatology from post-
traumatic stress disorder to warrant the assignment of a 
rating in excess of 50 percent, at any time during the 
pendency of this claim.  




ORDER

An initial evaluation of 50 percent, but no higher, for post-
traumatic stress disorder is granted, subject to the 
regulations applicable to the payment of monetary benefits.
 


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


